PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314

In re Application of: Yuma KOIZUMI
Serial No.: 16463958         
Filed: May 24, 2019
Docket: 521287US
Title: TARGET SOUND ENHANCEMENT DEVICE, NOISE ESTIMATION PARAMETER LEARNING DEVICE, TARGET SOUND ENHANCEMENT METHOD, NOISE ESTIMATION PARAMETER LEARNING METHOD, AND PROGRAM
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition to filed on 07 March 2022, under 37 CFR § 1.181 (a) (3) to consider references cited in the Information Disclosure Statement (IDS) filed May 24, 2019.

The petition is GRANTED.

REVIEW OF FACTS

On May 24, 2019, Petitioner filed an IDS including Documents AW, AX, and AY under Other References. Copies of Documents AW, AX, and AY were submitted with the IDS.

On March 8, 2021, the examiner issued a Non-Final Office Action with the marked-up 1449 form. Documents AW, AX, and Ay were not considered by being lined through in the marked-up 1449 form. No reason was provided for why these documents were lined through.

On July 8, 2021, Petitioner filed a response to the Non-Final Office action with a request to consider Documents AW, AX, and AY.

On September 9, 2021, the examiner issued a Final Office Action. The examiner stated the references AW, AX, and AY were crossed out by the petitioner in the filing and requested re-filing of the corrected IDS.


On December 3, 2021, the examiner issued an Advisory Action with an Examiner-Initiated Interview Summary. The examiner did not respond to Petitioner’s argument regarding the references.

On March 7, 2022, Petitioner filed this petition under 37 CFR § 1.181 (a)(3) after a Notice of Allowance was issued on January 5, 2022.

REGULATION AND PRACTICE

§ 1.97  Filing of information disclosure statement states in part:

(a)     In order for an applicant for a patent or for a reissue of a patent to have an
information disclosure statement in compliance with § 1.98 considered by the
Office during the pendency of the application, the information disclosure
statement must satisfy one of paragraphs (b), (c), or (d) of this section.
(b)     An information disclosure statement shall be considered by the Office if filed by
the applicant within any one of the following time periods:
(1)    Within three months of the filing date of a national application other than a
continued prosecution application under § 1.53(d);
(2)     Within three months of the date of entry of the national stage as set forth in
§  1.491 in an international application;
(3)     Before the mailing of a first Office action on the merits; or
(4)     Before the mailing of a first Office action after the filing of a request for
continued examination under § 1.114.

§ 1.98  Content of information disclosure statement states in part:

(a)     Any information disclosure statement filed under § 1.97 shall include the items
listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
(1)    A list of all patents, publications, applications, or other information submitted
for consideration by the Office. U.S. patents and U.S. patent application
publications must be listed in a section separately from citations of other
documents. Each page of the list must include:

(i)    The application number of the application in which the information
disclosure statement is being submitted;
(ii)     A column that provides a space, next to each document to be
considered, for the examiner’s initials; and
(iii)     A heading that clearly indicates that the list is an information
disclosure statement.
(2)     A legible copy of:

(ii)     Each publication or that portion which caused it to be listed, other than
U.S. patents and U.S. patent application publications unless required by the
Office;
(iii)     For each cited pending unpublished U.S. application, the application
specification including the claims, and any drawing of the application, or
that portion of the application which caused it to be listed including any
claims directed to that portion; and
(iv)    All other information or that portion which caused it to be
listed.
(3)
(i)     A concise explanation of the relevance, as it is presently understood by
the individual designated in § 1.56(c) most knowledgeable about the
content of the information, of each patent, publication, or other
information listed that is not in the English language. The concise
explanation may be either separate from applicant’s specification or
incorporated therein.
(ii)     A copy of the translation if a written English-language translation of a
non-English-language document, or portion thereof, is within the
possession, custody, or control of, or is readily available to any
individual designated in § 1.56(c).


ANALYSIS AND DECISION

A review of the application file reveals that the IDS filed on May 24, 2019 is in compliance with 37 CFR §§ 1.97 and 1.98. Documents AW, AX, and AY were NOT crossed out by Petitioner in the IDS filed on May 24, 2019.

Accordingly, the petition to compel the examiner to consider Documents AW, AX, and AY cited in the May 24, 2019 IDS is GRANTED. 

The application file is being forwarded to the examiner for consideration of the IDS filed on May 24, 2019.
 
Any inquiry concerning this decision should be directed to Haixia Du at (571) 270-5646. 


/Haixia Du/________
Haixia Du, Quality Assurance Specialist
TC2600